_., . --




                                     E                EY      GENERAL

                                             OF   TEXAS




           Honorable BaacornGi1.s
           Conmissioner, General Land Offia.
           Austin, Texas

           Dow    Sir:                                Opinion No. O-6963
                                                      Rer Whether a foreign oorporatioa,
                                                           without a pwmit to do bueinws
                                                           in Tear, o.n axecute .n oil and
                                                           gas lease a8 age& of thm Stat*,
                                                           under the Boli~qui&ment Act,
                                                           upon unpatented mineral reserved
                                                           rohool lands aad ml&ted questions.

                        In your rsoent latter you gava UI oertain facts, which may be suamar-
           isod   l   followa:

                     Section 8, Blook 140, T. & 5. T. L. Ry. Co. Survey, Peoos Qunty,
           whioh ie mineral reserve school land, NW Bold to Clinton D. Barry im 1914.
           During 1924, Mr. Berry sold this land to the Ortsx Company, an Oregon corp-
           oration which does not have P permit to do business in Texas. All intsrert
           haa been paid to the State by the Ortsr Company, but no principal has ever
           been paid. On February 8, 1944, the Ortex Compaq, for itself as ago&. of
           the St&to of Tozag, executed an oil and gar lease to Humble Oil & Refining
           C~lpny, P Taxa corporation, oovering the H. WY. l/4 of this property.
           Humble Oil & Refining Ccmpamy h&a tendered you a copy of the leas*, together
           with its cheek for #800.00, whioh ir half of the bonus, and hare requested
           that YOU aooept thin cheek and flle the ham.

                         You rsquost our opinion 0% the folloning questiaasr

                               "1.   Can and does this Corporation onn this land?

                               "2. Can thir Corporation execute a valid leasr on
                         this laad and &ould v. lpproro and file the l.a8., a copy
                         of whioh ir enclo~ad?"

                        The right of a oorporitioa to purohaae nohool lands ha* bee8 the
           subjwt     of many Aot8 of our Legirlature. He refer you to the following:

                         The Aat of April 1, 1887, providwt
Honorable Basoom Gilar (O-5963) Pago 2.




                ”
                 . 0 o and in no mm+.  shall sala bo made to a
          oorperetioa either foreign or dcssasticgand a11 salss
          to a 8ottler shall b upon the axpress condition that
          any sale, transfer, or convayanos of such land to a
          oorpor‘tion, eitbr immediate or ramate, shall ipso
          facto terminate the title of the purohaser, and such
          land snrll bc ierfoited so %im Smke wimmut w-oatry,
          and kooms again a parr of tne particular funa to whioh
          it formerly belonged."

          The Aot of April 8, 1889, contains essentially the sama provisions
with rsference to forfeiture of land sold by a purchaser to a corporation bs-
fors I patent is issued.

          Article 4287 of the Revised Statutas of 1895 makes the same provi-
aion for forfoituro kfon   patwt as the Aot of April 8, 1889"

          The hot of ~sy 23, 189Y, providing for tha sale of isolated and
dataohsd lands im certain counties, expressly excepts corporations as a
possible purchaser.

          The Act of Nay 16, 1907, provides that no corporation shall pur-
chase any laad under the provisions of such Aqt.

          The last sentence of Artiole 5452, B. C. S., 1911, provides that no
corporation shall purchase any land under tha provisions of the Chaptsr on
#alas of public fraa sohool and lrylum land*.

           Ths Act of April 3, lYlY, oxprwsly provided tnat mo corporation
mall   puronare any land under suon Aot.

          Artlola 5306, R. C. S. of TOXPI, 1926, providasthat no sale of
any land sot apart for the benefit of the public free schools, etc., shall
be sold to corporations.

          Many former Attorneys GoneraL havs written opinions upon various
opinions upon various phases of your quo&ions.

          On Ssptogbor 3, 1909, Jo-1 P. Lightfoot, then Attorney  General,
in a latter opinion to J. T. Robiror , Coxnnlssionsrof the General Land
Offics, addead him that a transfer sxeoutod by Daniel J. Rogers, conveying
to Pocos Sandstone Campany aortain lands in 7fardCounty had the lagal
affect, upon deliverytheroof, of forfeitlag the sals by ths State to Daniel
J. Rogora and of terminating ipso fauto, without judioial ascartairnnemtand
without any action whatever upon his part, ths title of Rogers to said land,
thereby ro-iwestiag the Stats with full title to said land to be held in
trust for the publia school fundo

          On January 19, 1910, Jaws1 P. Lightfoot, then Attorney Gsnsral, in
a letter opinion to Ron. J. T. Robisoa , Coxmiasionsr of the General Land
,--.-   -




            Honor.bl# B.#oom Gil## (O-5963) Page 3.



            Offio6, .dvi#ed him th.t ho could not fil6 . tr.n‘f#r of nia‘ #aotion# of
            school land la U6bb .nd L. 8.110 counti## to T#x.# Land .nd LivsLitookCcm-
            psny; .ti OB July 18, 1910, h6 .dvinsd Mr. Roblsoa ';lmtho could not
            tr.n#for a#rt.im rchool l.nd# not yet p.tsnt#d to B.mtow Irrig.tion Cen-
            paw.

                      On ?d.y23, 1911, J#ml P. Lightfoot, th6a Attorn#y G6n6r.1, in
            6 letter opinion to Hon. J. B. Walksr, Acting Camirsionsr  of tb# G6nsr.l
            L.nd Offloo, .dvir#d him not to .ocspt . corporation .6 . sub6titute pur-
            ahasar of any 6cbool l.ud wh.tsoav#r.

                      On January 18, 1912,,Ja,6.D. W.lth.11, th#n Attorwy G6aer.1, im
            . 16tter opinion to Hon. J. T, RobisoB, CanrmiEEiOn#rof th6 Gensnl Iand
            Offic#, .dvised him not to rocept p dood fra6 a puroh.rsr to. oorporation,
            or i66u# pnf#Xt to 6uoh oOrpOr.tiOn.

                      On Fobru.ry 26, 1913, B. F. Loonoy, th6a Attarwy Go.er.1, 18.
            l#tt6r opinion to Hon. J. T. RoblEon, Commi,s#ionerof the Gen6r.l L.nd
            Offioo, .dvi#od himth.t lud aonvoy6d by a puroh.E#r to . oorporation
            n.6 subj‘ot to forfeiturn bytho pl.in lmgwg6    of &rticl# 4287, R.C.S.,
            1925.

                      On July 19, 1920, C. P. Cunton, then Attorney Goner&     in .
            l#tt#r opinion to Hon. J. T. Robi#o+ C$mmir6iorer oftho Goar.1 Lpnd
            Offior, .dvit#d him th.t . foreign oorpor.tion h.# not the right to be sub-
            rtitutod OP the book6 end rvcord# of the Goner.1 L.ad Cffio6. nnd thEr#by
            to b# reoogni6od by the St8t9,  16 . purch#rer from the StPto of l.nd ol.#-
            rifi#d .I mip6r.l gnziag lad, urd ala0 advised him that tho tond#r#d
            oonv#y.no# from th6 puroh#E#r  to the foreign corporation 6hould not k
            fil#d or rooognisod by him 16 aoxwoyanoo.

                      Art1016 1533, R.C.S. of 16x.1, 1926, providoa th.t foreign corpor-
            .tiom# .r# .uthorieod to hold, pUrOh60,  6611, m0rtg.g‘ or oth6rwire conv6y
            such reel aat.te and per6on.l emtrte .6 th6 purpo66r of #uch oorpOr.tioB m.y
            roquiro cad to t.ko, hold md oonv#y Euoh otbr prop6rty, n.1, peroon.1, or
            mixed, .# m.y be roqui#it# for such corporation to acquire in order to ob-
            t.in or 66cUrOth6 payment of any i!ad#btOdn666or ll.bili%y due, or Which
            m.y bocm~ due, or bsloagi8g to, th6 corporation.

                      Article 1554, R.C.S. of T6x#6, 1925, provides th.t foreign corpo-
            r.tion# 6h.11 a1ien.t‘ .ll r6.1 property 60 .aquirod not nooo66ary for it‘
            purpo666 within 15 y6rrs frcmtho time of .cqui#ition. Acoording to your
            16ttrr, th6 Ortox Company h.6 n6v6r h.d . pennit to do busin    in Tox.‘
            .nd it .cquir#d thl6 l.nd la 1924, 60 it cannot be raid th.t it hold8 the
            ##a16for the purpose6 of such ~corpor.)io8...d the 15 y6.r period for alion-
            6tiOa h.‘ expir6d.

                      Articles 5367-6382, R.C.S. of 1926, make th6 ovmor oftho 8011
            the .gElatOf tho %t‘   for the pUrp666 Of 6XOOUtirg oil .ad g66 10.666.
Honor.ble B.scom Gil61 (O-5963) Page 4.



          In Lufkir Lend & Ltmbsr Ca6p.qy v. 'forroll,100 S.K 134, the
Supreme Court said that it -6 nov6r intondod th.t .w land aubjoct to
cl.66ific.tioa 86 agricu1tur.I or gr.zi#g land should bs sold to. torpor-
&ion, oithw directly or indirootly.

         k    .B6-r   yOUr first qUOEtiO# .I fOllOW6:

          Th.t thi6 corporation ir not the "ownor of tho soil' .6 contaw
platsd by Article 5367.  'Ahexpre#a no CpiaiOn .6 to th6 .uthority of thi6
oorpor.tio# to oxocuto . deed conv#yimg lupdiadofc.riblc title to urothor
of the 6urf.w right6, but we are of the opinion that this oorpor.tioa c.ne
not b6 roeogairredby you .6 the ownor of thi6 property, forto do co would
allow it to bbco6u, ia sff6ct, . purchrror frcmtho Strte, which $6 con-
d6mnsd by .ll r.lo6 statute* since 1887, .nd ruch r6cogaitioa by you n.y be
conrtruod .I .n attsmptod aivar upon your prt of the Stat6'6 right to
compl.in of the f.flure of this oorporation to .116m.t6 this property with-
in the period of 15 ys.rs from the time of ecquisition referred to ia
Article 1534, supr..

         WE .n#wer your second   qUe#tiOa   .I   fOllOR#r

          That this corporation c.nrot 6x#cuto . vplid lease Onthi6 lpnd,
PC .gent of th. State of Tex.6, and thrt you should not approve and file
the 16.10 tendorcd you, nor aoccpt tha bonus money.

          Trusting th.t the .bovc fully .acwurc your que#tionr, m        .r6

                                                     Your6 vely truly


                                                   ATTORNEY    GESERAL OF lXXAS


                                                   %’ /d      9!hOS,B. kgg.n, Jro
                                                              Thos. B, %ggan, Jr.
                                                                         Assistant

APPROVBD OCT 4, 1944
/6/ GROVER SEI&ERS
ATTOFOZEYGEMBHAL OF TEXAS

TBD:BTt.grr

                                                     APPROVED
                                                 Opinion Ccmmittsa
                                                     By BPVBChairmem